Citation Nr: 1706977	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include herniated discs, L4-5 and L5-S1.  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to a lumbar spine disability.  

3.  Entitlement to service connection for high blood pressure/hypertension (HTN), to include as secondary to a lumbar spine disability.  

4.  Entitlement to service connection for a heart disorder, to include as secondary to a lumbar spine disability.  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 1983, with subsequent service in the Arkansas Army National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and October 2010 rating decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The procedural history of these claims was provided in a November 2015 Remand of the Board and will not be repeated here.  The November 2015 Remand directives called for obtaining updated VA treatment records and all Social Security Administration (SSA) records, followed by an appropriate examination with opinion as to whether the Veteran's current low back disability was related to inservice reports of back pain.  The examiner was also to comment on medical treatise evidence in the claims file.  Subsequently, the claims were to be readjudicated.  Review of the record reflects that the directives have been completed, and the case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  A chronic low back disorder was not incurred in service, may not be presumed to have been and is not otherwise related to service.  

2.  Diabetes mellitus was not incurred in service, may not be presumed to have been and is not otherwise related to service or a service-connected disability.  

3.  High blood pressure/HTN was not incurred in service, may not be presumed to have been and is not otherwise related to service or a service-connected disability.  

4.  Coronary artery disease (CAD) was not incurred in service, may not be presumed to have been and is not otherwise related to service or a service-connected disability.  

5.  The Veteran has no service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder, to include herniated discs, L4-5 and L5-S1, was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309,

2.  Diabetes mellitus was not incurred in or aggravated by service, may not be presumed to have been and is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

3.  High blood pressure/HTN was not incurred in or aggravated by service, may not be presumed to have been and is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

4.  CAD was not incurred in or aggravated by service, may not be presumed to have been and is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by May 2008, November 2009, August 2010, and January 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), SSA records, and all pertinent treatment records.  This matter was remanded by the Board on more than once occasions for further development.  Examinations conducted by VA in April 2009 and October 2014 were found to be inadequate, so the Board remanded the case in November 2015 for the obtainment of records and so that a new examination of the Veteran could be conducted.  In forming his/her opinions, the VA examiner was to comment on medical treatise evidence of record.  Subsequently, additional records were added to the claims file.  Moreover, the Veteran underwent examination in May 2016.  The May 2016 VA examiner reviewed the claims folder, to include all relevant evidence pertaining to the claims, performed a complete medical examination, considered the Veteran's history, and provided etiological opinions regarding the matters at hand.  She also addressed medical treatise evidence in the file.  As such, the Board finds that the November 2015 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In addition, certain chronic diseases (e.g., degenerative disc disease (DDD), diabetes, HTN, and CAD) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2016).  

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

Post service treatment records indicate that the Veteran has been diagnosed with DDD of the lumbar spine.  Moreover, he has been diagnosed with diabetes mellitus, HTN, and coronary artery disease (CAD).  Thus, he has current disabilities and the Board turns to the issues of inservice incurrence and nexus.  See Davidson, 581 F.3d 1313.  

The Veteran's STRs indicate that in August 1982 he injured his low back while on the upper deck of a B-52 aircraft.  He was admitted to and discharged from the Air Force base hospital on the same day and was diagnosed with lumbar muscle strain.  The Veteran was put on temporary profile for his muscle strain and restricted from lifting heavy objects. In a subsequent treatment note also dated in August 1982, it was noted that the lumbar sprain syndrome had resolved.  In a November 1982 Report of Medical Examination, the Veteran's spine was found to be clinically normal although the examiner noted the Veteran's August 1982 injury and the Report of Medical History indicates recurrent back pain.  The Reports of Medical Examination dated in April 1984 and June 1990 found the Veteran's spine to be clinically normal although the accompanying Reports of Medical History note recurrent back pain.  However, it appears that his back pain resolved as the May 1996 National Guard retention physical examination indicates a clinically normal spine and the Veteran expressly denied any recurrent back pain in the May 1996 Report of Medical History.  

The STRs are negative for report of, treatment for, or diagnoses of diabetes mellitus, high blood pressure readings, HTN, or CAD.  

The Veteran did not seek VA treatment for his lumbar spine disability for many years following his separation from active duty.  However, in private treatment notes dated from October 1993 to January 1995, he complained of low back pain.  In the January 1995 treatment note, the Veteran again complained of a low back pain with complaints of tingling in his hips and legs.  The treatment note provides that the Veteran had the same trouble before and did a lot of lifting at work.  Bilateral lumbar muscle spasms were noted.  However, straight leg raising and neurologic exams were negative.  He was diagnosed with low back syndrome and prescribed medication.  Private treatment records dated in October 2008 and November 2008 from a private physician, Dr. C.V., indicate that the Veteran suffered from low back pain, parathesias of the skin, DDD of the lumbar spine, and CAD.  Additional records reflect the diagnoses of diabetes mellitus and HTN.  

The Veteran was afforded VA examinations in April 2009 and October 2014, but as already stated, those examinations were found to be inadequate to properly address the claims on appeal.  Thus, as requested in the Board's November 2015 remand decision, additional VA examination was conducted.  

When examined by VA in May 2016, the examiner noted that the claims file was reviewed and that an in person examination was conducted.  It was found that the Veteran had lumbar spine disabilities but that it less likely than not (less than 50 percent probability) that such was incurred in or caused by service or by any medical condition the Veteran had during service.  For rationale, it was noted that the Veteran had mild lumbar spondylosis (L3-4, L4-5, and L5-S1).  This was the primary cause of back complaints.  The examiner stated that this condition was consistent with degenerative changes associated with the aging process.  She added that there was no evidence of chronic and/or ongoing low back problems after service until June 2000 indicating that the inservice lumbar strain had resolved.  As to the medical treatise evidence of record, the VA examiner specifically commented on a medical excerpt which explored a patient's responses and behavioral changes based on one's perception of low back pain and its causes.  However, she found that a medical exam and evaluation were necessary to establish a diagnosis.  The medical treatise evidence had "no impact" on the Veteran's actual case.  

Analysis

In this case, the Veteran has asserted that he has suffered from low back pain since his inservice injury in 1982.  He has indicated continued radiating low back pain since service separation.  It is also his contention that he developed diabetes mellitus, high blood pressure/HTN, and a heart disorder as secondary to his low back disorder.  These conditions (which should be deemed to be of service origin) have resulted in his inability to obtain substantially gainful employment.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr, 21 Vet App 303; Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report his inservice and post-service symptoms.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, the etiology of the Veteran's DDD of the lumbar spine, diabetes, and high blood pressure/HTN, are not conditions that can be casually related to military service.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d at 1377.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as the etiology of his disability.  Thus, the Board has placed greater probative weight on the opinions proffered by the VA examiner in 2016, a trained health care provider, who provided the necessary opinions after reviewing the Veteran's claims file, obtaining a history from the Veteran (including his report of back related symptoms over the years), and conducting a thorough examination of the Veteran.  

The Board sympathizes with the Veteran and acknowledges that his lumbar spine disability likely causes a significant impact on his daily life.  However, the weight of the evidence is against a finding that a current lumbar spine disability was incurred in or related to service.  Again, post service medical records show that the Veteran did not start seeking treatment for low back pain until 1993, about ten years after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. Ap. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance J. concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  Also of significance, the Veteran denied recurrent back pain in May 1996 at a National Guard retention physical.  Under these circumstances, the preponderance of the evidence is against a grant of service connection for the Veteran's lumbar spine disability, to include on a chronic disease presumptive basis.

After review of the above evidence, the Board must also deny the Veteran's claims for service connection for diabetes, high blood pressure/HTN, and CAD.  The Board places great weight on the opinion of the May 2016 VA examiner, who diagnosed the Veteran with DDD of the lumbar spine but found that such was not of service origin.  As the low back disorder is not of service origin and service connection has not been established for any other disability, the Veteran is precluded from establishing service connection for diabetes, high blood pressure/HTN, and CAD on a secondary basis.  As requested the VA examiner also addressed the medical treatise evidence of record.  Moreover, she found that there was no other objective evidence of record indicating that the Veteran has diabetes, high blood pressure/HTN, or CAD that was caused by his active duty service as these conditions were not noted until many years after service discharge and no medical personnel has stated that there is any relationship to any service event or medical finding.  

With the most weight attached to the May 2016 VA medical examiner's opinion that the Veteran's low back and other disorders are not of service origin, the preponderance of the evidence is against service connection for the claims on appeal.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

TDIU - In General

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.  

Moore, 1 Vet. App. at 359.  

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Pursuant to 38 C.F.R. § 4.16(b) (2016), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2016), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  

Analysis

The Veteran contends that he is entitled to a TDIU because he is precluded from securing or maintaining substantially gainful employment as a result of service-connected disabilities.  Of record is documentation from SSA which reflects that compensation benefits were provided by that agency due to the Veteran's low back disorder and his heart disorder.  As discussed above, service connection is not warranted for those conditions and service connection is not in effect for any other disabilities.  When appropriate, the Board will consider decisions rendered by SSA and its supporting evidence but, given the different standards utilized by VA and SSA, VA is not bound by that determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In this case, as neither the back disorder nor CAD is of service origin, the SSA decision is not relevant.  

The Board observes that the threshold requirement for a TDIU is that service connection is in effect for a disability.  In the present case, service connection is not in effect for any disability.  Thus, the Veteran's TDIU claim is precluded as a matter of law.  Because the law is dispositive in this case, this claim must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.  



ORDER

Entitlement to service connection for a lumbar spine disability, to include herniated discs, L4-5 and L5-S1, is denied.  

Entitlement to service connection for diabetes mellitus, to include as secondary to a lumbar spine disability, is denied.  

Entitlement to service connection for high blood pressure/ HTN, to include as secondary to a lumbar spine disability, is denied.  

Entitlement to service connection for a heart disorder, to include as secondary to a lumbar spine disability, is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


